Citation Nr: 1713943	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for a sinus or nasal disability.

5.  Entitlement to an effective date prior to September 27, 2012 for the grant of service connection for hearing loss.  

6.  Entitlement to an effective date prior to September 27, 2012 for the grant of service connection for tinnitus.  

7.  Entitlement to an initial compensable rating for service-connected hearing loss. 

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2013, June 2013, and August 2013 rating decisions of  rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for hearing loss and tinnitus, rated 0 percent and 10 percent, respectively, from September 27, 2012.  In March 2017, a Travel Board hearing was held before the undersigned regarding the claims seeking service connection for a headache disability, hypertension, and a sinus disability; a transcript of that hearing is associated with the record.

The Board notes the Veteran originally claimed service connection for a sinus disability.  However, a review of the record indicates that the Veteran has been diagnosed with sinusitis as well as allergic rhinitis and his allegations have focused on nasal, flu-like, or congestive symptoms.  Thus, the Board has recharacterized the claim as indicated above to afford the Veteran a sympathetic and broad review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran's June 2014 substantive appeal in response to a May 2014 statement of the case (SOC) specifically requested a Travel Board hearing in conjunction with his appeals seeking service connection for a heart disability and earlier effective dates and increased ratings for hearing loss and tinnitus.  It does not appear that he has withdrawn that request at any point since.  However, there is no indication that such a hearing was ever scheduled.  As noted above, the March 2017 hearing only discussed the matters involving service connection for headaches, hypertension, and a sinus disability.  Therefore, those matters must be remanded to arrange for a hearing before the Board.

The Veteran has alleged he was exposed to herbicide agents in service, particularly while serving in the official waters of Vietnam.  Although he has not explicitly alleged that his hypertension is related to such exposure, the Board finds the question of whether such a relationship exists is reasonably raised by the record, particularly considering the coincidence of his hypertension and other cardiovascular complaints (which he does allege are related to herbicide exposure), and the Board will consider it to ensure the Veteran is afforded a sympathetic review.  Unfortunately, additional efforts to determine whether the Veteran was exposed to herbicide spraying during service are needed.  While the AOJ has requested the Veteran's service personnel records and service department verification of in-country service, there is no indication that any efforts were made to obtain any additional pertinent records (e.g., unit histories, deck logs, etc.), to determine the actual location and nature of the Veteran's service, or to request verification (including from the Joint Services Records Research Center (JSRRC)) of service in areas consistent with herbicide exposure (to include from aerial spraying).  Moreover, the Board is mindful of the fact that VA had previously interpreted certain locations (including the "official waters" of Vietnam, as offshore, and therefore not qualifying as an "inland waterway" warranting a presumption of herbicide exposure.  However, in Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Specifically, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the Court found VA's prior interpretation regarding service in certain areas was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than actual evidence of spraying or fact-based assessments regarding the probability of exposure from aerial spraying.  Id. at 323.  Thus, absent any information on the specific locations where the Veteran was serving, there is no way to determine whether his service was, in fact, consistent with exposure to herbicides.  Consequently, additional development is needed.

The Veteran has not yet been afforded a VA examination in conjunction with his claim seeking service connection for hypertension.  However, his postservice treatment records confirm a diagnosis for such disability and, as noted above, the evidence has reasonably raised the possibility that such diagnosis may be related to herbicide exposure in service.  Moreover, a review of the Veteran's statements and hearing testimony shows he also believes that headaches in service (which he is competent to report) may have been early manifestations of hypertension.  Therefore, the low threshold for determining when VA must provide an examination assessing the likely cause of the Veteran's hypertension is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran was afforded an August 2013 VA examination to assess the nature and likely cause of his alleged sinus disability and headaches.  At that time, the examiner diagnosed only acute sinusitis in 1966.  Moreover, on examination, the examiner suggested that there was no current sinus disability despite seemingly acknowledging that the Veteran did have "sinus problems" in the attached medical opinion.  He also did diagnose rhinitis but failed to provide any opinion for such diagnosis.  Furthermore, the examiner found the Veteran did not have (and had never been diagnosed with) a headache condition, but nonetheless noted that he experienced frontal headache pain.  He also failed to reconcile that negative diagnostic finding with the fact that the Veteran has often reported headaches and is wholly competent to do so, or the several VA treatment notes documenting complaints of headaches over the years.  The examiner also indicates the Veteran had no mention of sinus problems in recent medical records or any history consistent with such complaints despite the fact that VA treatment records document multiple complaints of intermittent, recurrent headaches from 2008 to the present as well as diagnoses of chronic sinusitis from as early as March 2005.  More recent October 2016 records also show the Veteran continues to receive treatment for nasal congestion, and a December 2016 active medication list indicates the Veteran has been prescribed Fluticasone, which basic research indicates is a steroid and decongestant.  Therefore, the August 2013 VA examiner's opinion seems to be based on an incomplete or inaccurate review of the record.  The Board also notes that the Veteran has alleged that any sinus disability or headaches may also be related to cold or flu-like complaints in service and that his STRs reflect several such instances (e.g., cold, dry cough in March 1964, a head and chest cold in May 1964, upper respiratory infection in September 1964, sore throat and cough in January 1965).  The rationale for the negative August 2013 opinion does not consider these notations, or the broader allegation that sinus or headache disabilities may be related to them.  In light of the above, the Board finds that a new examination is needed that adequately addresses the Veteran's theories of entitlement and reflects a thorough consideration of the record.
 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to be scheduled for a Travel Board (or videoconference, if he so prefers) hearing pursuant to his June 2014 substantive appeal regarding the matters of service connection for a heart disability, increased ratings for hearing loss and tinnitus, and earlier effective dates for hearing loss and tinnitus.  Thereafter, those matters should be further processed in accordance with standard appellate practice. 

2. Obtain updated records of all VA and adequately identified private treatment the Veteran has received for headaches, sinus or nasal complaints, or hypertension.

3. Then, the AOJ should conduct exhaustive development to secure additional personnel records to aid in determining the precise location and nature of the Veteran's service in the official waters of Vietnam (including, but not limited to, unit histories, duty locations, deck logs, etc.).  The AOJ must document for the record the dates, locations, and circumstances of the Veteran's service in or near Vietnam.  If any records sought are unavailable, the AOJ must issue a formal finding documenting that fact, the steps taken to locate and secure the records in question, and the reason for their unavailability.

4. Then, the AOJ should conduct all appropriate development and research (to include forwarding the entire record as part of a request for a JSRRC inquiry) to verify whether the Veteran served in areas or circumstances consistent with exposure to herbicides, to include from aerial spraying even in offshore waters.  The AOJ must document its findings in a formal finding.

5. Then, arrange for a cardiovascular examination of the Veteran to determine the likely cause of his hypertension.  Based on an examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to his military service, to specifically include any verified exposure to herbicide agents therein?

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is related to reported headaches in service?  The examiner should note that the Veteran is competent to report headaches in service, and specifically consider the Veteran's suggestion that headaches in service may have been early manifestations of hypertension.

In addressing the cause of the Veteran's hypertension, the examiner should also specifically consider and discuss, as necessary, the significance of the Veteran's testimony that hypertension was first diagnosed in 1984, when he had his first heart attack, particularly as it pertains to continuity of symptoms. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. The Veteran should also be scheduled for an otolaryngologic or ear, nose, and throat (ENT) examination to determine the nature and likely cause of his alleged sinus or nasal disability.  Based on examination of the Veteran, review of the entire record, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by medical diagnosis, each sinus or nasal disability entity found.  If a current sinus or nasal disability is not found, the examiner should explain that finding and reconcile it with any conflicting findings in the record, to specifically include VA diagnoses of chronic sinusitis and allergic rhinitis as well as the notations of ongoing or recent prescriptions for Fluticasone (suggesting sinus or nasal pathology).  

b. For each sinus or nasal disability diagnosed, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to include October 1966 and November 1967 notations of sinus complaints or notations of cold or flu-like symptoms therein.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




